DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I: figures 1-3 in the reply filed on 5/9/2022 is acknowledged. Claims 1, 3 and 6 are elected.
The election/restriction is made final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kretchman (US. 3,563,442).
Kretchman discloses an annular seal ring (e.g. 46) which is configured to be interposed between a first member and a second member that is inserted into the first member and reciprocates in its axial direction with respect to the first member, and to seal a gap between the first and second members (e.g. intended use, see MPEP2113-2114), the seal ring comprising an annular base part (e.g. the base part having 74) that has a radially exterior end (e.g. 74) to contact the first member (e.g. intended use see MPEP 2113-2114), an annular innermost end part (e.g. end of 72) that is integrally formed with a radially interior end of the base part to contact the second member (e.g. intended use see MPEP 2113-2114) and a widening protrusion part (e.g. 76) that is integrally formed with the innermost end part and protrudes with respect to the base part in the axial direction of the second member, wherein the base part is configured to be arranged in a groove main part that is formed in the first member, the widening protrusion part is arranged on a stepped part that is formed in the groove main body in the axial direction of the second member (e.g. relationship with regard to first member, second member and structures of the first and second member are considered to be intended use and given little or no patentable weight in an apparatus claim, see MPEP 2113-2114), and the widening protrusion part has a length (e.g. length from the end of 72 to the end of 76) in the axial direction of the second member shorter than the length of the stepped part (e.g. intended use but the length is less than length of step recess having 86).
Regarding claim 3: The innermost end part has a convex curve (e.g. convex curve of the part 72) which bulges toward the second member as viewed in a section.
Claim(s) 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callies et al (WO2010015438A1).
Callies discloses an annular seal ring (e.g. 100) which is configured to be interposed between a first member and a second member that is inserted into the first member and reciprocates in its axial direction with respect to the first member, and to seal a gap between the first and second members (e.g. intended use, see MPEP2113-2114), the seal ring comprising an annular base part (e.g. the base part having 150) that has a radially exterior end (e.g. end of 150) to contact the first member (e.g. intended use see MPEP 2113-2114), an annular innermost end part (e.g. part having 138) that is integrally formed with a radially interior end of the base part to contact the second member (e.g. intended use see MPEP 2113-2114) and a widening protrusion part (e.g. part having 160) that is integrally formed with the innermost end part and protrudes with respect to the base part in the axial direction of the second member, wherein the base part is configured to be arranged in a groove main part that is formed in the first member, the widening protrusion part is arranged on a stepped part that is formed in the groove main body in the axial direction of the second member (e.g. relationship with regard to first member, second member and structures of the first and second member are considered to be intended use and given little or no patentable weight in an apparatus claim, see MPEP 2113-2114), and the widening protrusion part has a length (e.g. length of 160) in the axial direction of the second member shorter than the length of the stepped part (e.g. step formed by 108).
Regarding claim 3: The innermost end part has a convex curve (e.g. convex curve of the part 138 or see figure 2 by way of example) which bulges toward the second member as viewed in a section.
Regarding claim 6: Callies discloses a sealing structure comprising a first member that includes a groove main part and a stepped part (e.g. member formed by 104, 106 and 108), a second member (e.g. 110) that is inserted into the first member and reciprocates in its axial direction with respect to the first member and an annular seal ring (e.g. 100) that is interposed between the first and second members and seals a gap between the first and second members, the seal ring including an annular base part (e.g. part having 150) that has a radially exterior end to contact the first member (e.g. figure 1), an annular innermost end part (e.g. part having 138) that is integrally formed with a radially interior end of the base part to contact the second member and a widening protrusion part (e.g. part having 160) that is integrally formed with the innermost end part and protrudes with respect to the base part in the axial direction of the second member to be arranged on the stepped part, the widening protrusion part having a length in the axial direction of the second member shorter than the length of the stepped part (e.g. that is the case length of 160 is shorter than the length of the stepped part, see annotated figure below).

    PNG
    media_image1.png
    540
    475
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675